department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date date number release date legend x program y location z location b report c form d dollar amount dear we have considered your request dated date for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code our records indicate that you have been recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called x initially you will make one grant each year not to exceed d additional grants may be made in the future the amount of the award will be determined based on the cost of attending the recipient’s particular educational_institution and the recipient’s unmet financial aid your application procedures and eligibility requirements are as follows student must be a united_states citizen and a resident of y student must have attended a school located in z for both the junior and senior years of high school a minimum of school years or be scheduled to complete a minimum of school years at the time of graduation student must be scheduled to become a high school graduate in the year of the application student must have been accepted into and be planning to attend an accredited liberal arts college or university outside y student must provide a completed application and required forms such as a current résumé three recommendations teacher peer additional and transcripts student must have an unmet financial aid need student must rank in the top of his her high school graduating class applications and brochures for the x will be provided to guidance counselors at each high school located in z information and applications also will be available on your website to further publicize the existence of the awards the recipient must agree to speak to high school students about the availability of the x recipients will be selected by a selection committee appointed by the trustees of your organization the selection committee will consist of five individuals who have a sincere interest in liberal arts higher education no relatives or members of the selection committee or any officers directors trustees or substantial contributors are eligible a recipient may not be a disqualified_person with respect to your organization under sec_4946 of the code if a member of the selection committee would derive a private benefit directly or indirectly if certain potential recipients are selected over others that member of the selection committee may not participate in the selection of those recipients recipients will be selected without regard to race sex color creed religious preference age national origin or disability criteria considered in selecting recipients are as follows but are not limited to prior academic performance performance on tests designed to measure ability and aptitude for college work recommendations from instructors financial need conclusions drawn by the selection committee from a personal interview as to the individual’s motivation character ability and potential finalists will be required to provide the following additional information acopy of the b a copy of the financial award letter from the educational_institution to be attended acopy of the letter s received notifying the x applicant that he she has been granted scholarships or fellowships from other sources including the amount s preference will be given to students planning to attend or attending an accredited private_institution located outside y upon acceptance recipients will be required to comply with the following the recipient must maintain a grade point average in each freshman semester in subsequent years a grade point average must be maintained in order to receive grants in succeeding years the recipient must not be on academic probation have disciplinary sanctions and should always take the course load amount to be considered a full-time_student the recipient must submit a verification of eligibility from the educational_institution each year the recipient must submit c information and any grants from the educational_institution or other scholarships annually _ although not contractual obligations and only for the purpose of publicizing the x recipients also will sign a publicity and photographic waiver and visit all high schools in z while the schools are in session to tell about the student’s college experience and the x you will make only such awards as may be excluded from gross_income under sec_117 and are to be utilized for study at an educational_institution described in sec_151 your policy will be to pay awards directly to an educational_institution described in sec_151 and to request that the educational_institution agree to use the funds to defray the recipient’s expenses or to pay the funds or a portion thereof to the recipient only if the recipient is enrolled at such educational_institution and his or her standing at such educational_institution is consistent with the purposes and conditions of the x if the educational_institution does not agree the selection committee will make arrangements to receive an official report directly from the educational_institution of the recipient’s courses taken if any and grades received if any in each academic period if the reports including the failure to submit reports indicate that all or any part of a payment is not being used in furtherance of the purpose of the x the selection committee will investigate whether the payment has been used for improper purposes while the selection committee is conducting the investigation the x will withhold further payments to the extent possible until any delinquent reports have been submitted if the selection committee determines that any part of an award has been used for improper purposes the x will withhold future payments until the funds have been recovered or restored the selection committee has received the recipient’s assurance that future diversions will not occur the recipient agrees to take extraordinary precautions to prevent future diversions from occurring you will maintain case histories showing recipients of the scholarships including the names addresses amounts of the grants the purpose of the grants the manner of selection and the relation if any to officers trustees or donors of your organization sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice redacted copy of letter
